Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Edward Baba, on Aug. 23, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 35 and 36 have been canceled and replaced with new claims 56 and 57, because a claim cannot depend from a higher-numbered claim.  Claims 51 and 53 have been amended as shown below.  Claims 1-34 were previously canceled.    

35 – 36.  (canceled)   

51.  (currently amended) A method comprising implanting into a subject in need thereof a device according to claim 37, wherein said device further comprises a therapeutically effective amount of one or more therapeutic molecules, thereby treating said subject in need thereof.   

53.  (currently amended) The method of claim 52, wherein said device further comprises a therapeutically effective amount of a plurality of insulin-secreting cells.   

56.  (new) The device of claim 37, wherein said device is circular, elliptical, square, rectangular, or a combination thereof.    

57.  (new) The device of claim 37, wherein said device is fabricated from PCL polymer.

The following is an examiner’s statement of reasons for allowance.  The limitations of claim 37 were added to claim 34 and rewritten as amended claim 37.  See p. 5 of the Office 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-08-23